DETAILED ACTION
	This is the first office action on the merits for application 16/672,142, which claims priority to Korean application KR10-2018-0134024, filed 11/3/2018.
	Claims 1-20 are pending in the application. Claims 1-9 and 17-20 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art references, although these references are not currently applied in a grounds of rejection.
Gonzalez (U.S. Patent Application Publication 2013/0037097 A1)
Inomata, et al. (U.S. Patent Application Publication 2013/0247964 A1)
Choi, et al. (U.S. Patent Application Publication 2015/0381109 A1)

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-9 and 17-20, in the reply filed on 8/25/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the wiring member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, because Claim 1 merely recites “a plurality of wiring members.” Therefore, it is unclear to which of the plurality of wiring members recited in Claim 1 “the wiring member” of Claim 6 refers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanoka (U.S. Patent 5,733,382).
In reference to Claim 1, Hanoka teaches a solar cell panel (Figs. 6-8, column 8, line 35, through column 10, line 51, with additional details shown in Figs. 3-5 and described in column 7, lines 20-45). 
The solar cell panel of Hanoka comprises a solar cell string (corresponding to the string of cells 46 shown in cross-section in Figs. 6-8) including a plurality of solar cells 46 (column 5, lines 43-46) and a plurality of wiring members 47 (column 5, lines 45-56) connecting the plurality of solar cells in one direction (corresponding to the horizontal direction of Figs. 6-8).

The solar cell panel of Hanoka comprises a sealing member surrounding the solar cell string by including a first sealing member 44 positioned on one surface of the solar cell string and a second sealing member 48 positioned on other surface of the solar cell string (Figs. 6-7, column 7, lines 25-35).
The solar cell panel of Hanoka comprises a first cover member 42 positioned on the one surface of the solar cell string on the first sealing member 44 (Figs. 6-8, column 7, lines 20-25).
The solar cell panel of Hanoka comprises a second cover member 50 positioned on the other surface of the solar cell string on the second sealing member 48 (Figs. 6-8, column 7, lines 30-35).
In a part of solar cell panel of Hanoka corresponding to the bus ribbon part (indicated in the inset of Fig. 8 below), at least one of the first sealing member and the second sealing member includes an additional sealing part (indicated in the inset of Fig. 8 below) having a thicker thickness than other part of the at least one of the first sealing member and the second sealing member. This “additional sealing part” can be interpreted to be part of either or both of the first and second sealing members, because it is continuous with both of the first and second sealing members.

    PNG
    media_image1.png
    376
    590
    media_image1.png
    Greyscale

In reference to Claim 2, the inset of Fig. 8 of Hanoka under the rejection of Claim 1 above teaches that the “bus ribbon part” is positioned to overlap at least a part of the solar cell string, because the “bus ribbon part” is considered to include the portion of the string contacting the bus ribbon. Further, the “bus ribbon part” has a portion that is coplanar with the solar cell string, and therefore overlaps the solar cell string when viewed along a horizontal axis of the solar cell string. 
Hanoka further teaches that an insulating member is provided between the solar cell string and the bus ribbon part. This “insulating member” corresponds to the heat shrinkable, electrically insulating tubing 72 that is taught to cover all of the bus ribbon 70, expect the outer portion of the bus ribbon 70 extending outside of the panel (column 8, lines 49-65). Therefore, this “insulating member” is disposed between at least portion of the bus ribbon 70 and a portion of the solar cell string.
 As described above, the “additional sealing part” can be interpreted to be part of either or both of the first and second sealing members, because it is continuous with both of the first and second sealing members. Therefore, Hanoka teaches that “a sealing member disposed opposite to the insulating member among the first and second sealing members has the additional sealing part.”
In reference to Claim 3, the inset of Fig. 8 below teaches that the additional sealing part is positioned to include entirely at least a part in which the bus ribbon part is positioned in the solar cell panel and is formed partially in the solar cell panel. In this interpretation, the solar cell panel is interpreted to include the entirety of the device. 

    PNG
    media_image2.png
    542
    679
    media_image2.png
    Greyscale

In reference to Claim 4, it is the Examiner’s position that, because the “bus ribbon part” can be interpreted to include any region where the bus ribbon is positioned, the “bus ribbon part” can be interpreted to correspond to a portion having a dimension that results in “a ratio of a width of the additional sealing part to a width of the bus ribbon part is 1 to 1.5, and wherein a ratio of a length of the additional sealing part to a length of the bus ribbon part is 1 to 1.5.” Therefore, it is the Examiner’s position that Hanoka meets the limitations of Claim 4.
In reference to Claim 7, Hanoka teaches that the first (42) and second (50) cover members each include a glass substrate (column 7, lines 24-35).  
In reference to Claims 17-18, Hanoka teaches a solar cell panel (Figs. 6-8, column 8, line 35, through column 10, line 51, with additional details shown in Figs. 3-5 and described in column 7, lines 20-45). 
The solar cell panel of Hanoka comprises a solar cell string (corresponding to the string of cells 46 shown in cross-section in Figs. 6-8) including a plurality of solar cells 46 (column 5, lines 43-46) and a 
The solar cell panel of Hanoka comprises a bus ribbon part including a bus ribbon 70 connected to the solar cell string and extending outwards toward a periphery of the solar cell panel (Figs. 6-8, column 8, line 35, through column 9, line 20). The “bus ribbon part” corresponds to any region of the solar cell in which the bus ribbon 70 is disposed.
The solar cell panel of Hanoka comprises a sealing member surrounding the solar cell string by including a first sealing member 44 positioned on one surface of the solar cell string and a second sealing member 48 positioned on other surface of the solar cell string (Figs. 6-7, column 7, lines 25-35) (per Claim 18).
In a part of solar cell panel of Hanoka corresponding to the bus ribbon part (indicated in the inset of Fig. 8 below), at least one of the first sealing member and the second sealing member includes an additional sealing part (indicated in the inset of Fig. 8 below) having a thicker thickness than the other part of the sealing member that does not correspond to the bus ribbon part. 
This “additional sealing part” can be interpreted to be disposed on either or both of the first and second sealing members, because it is continuous with both of the first and second sealing members, per Claim 18.

    PNG
    media_image1.png
    376
    590
    media_image1.png
    Greyscale

In reference to Claim 19, the solar cell panel of Hanoka comprises a first cover member 42 positioned on the one surface of the solar cell string on the first sealing member 44 (Figs. 6-8, column 7, lines 20-25).
The solar cell panel of Hanoka further comprises a second cover member 50 positioned on the other surface of the solar cell string on the second sealing member 48 (Figs. 6-8, column 7, lines 30-35).
In reference to Claim 20, the inset of Fig. 8 of Hanoka under the rejection of Claim 17 above teaches that the “bus ribbon part” is positioned to overlap at least a part of the solar cell string, because the “bus ribbon part” is considered to include the portion of the string contacting the bus ribbon. Further, the “bus ribbon part” has a portion that is coplanar with the solar cell string, and therefore overlaps the solar cell string when viewed along a horizontal axis of the solar cell string. 
Hanoka further teaches that an insulating member is provided between the solar cell string and the bus ribbon part. This “insulating member” corresponds to the heat shrinkable, electrically insulating tubing 72 that is taught to cover all of the bus ribbon 70, expect the outer portion of the bus ribbon 70 extending outside of the panel (column 8, lines 49-65). Therefore, this “insulating member” is disposed between at least portion of the bus ribbon 70 and a portion of the solar cell string.
 As described above, the “additional sealing part” can be interpreted to be part of either or both of the first and second sealing members, because it is continuous with both of the first and second sealing members. Therefore, Hanoka teaches that “a sealing member disposed opposite to the insulating member among the first and second sealing members has the additional sealing part.”
In reference to Claims 1-5, 7, and 9 an alternate interpretation of Hanoka is applied.
In reference to Claim 1, Hanoka teaches a solar cell panel (Figs. 6-8, column 8, line 35, through column 10, line 51, with additional details shown in Figs. 3-5 and described in column 7, lines 20-45).
The solar cell panel of Hanoka comprises a solar cell string (corresponding to the string of cells 46 shown in cross-section in Figs. 6-8) including a plurality of solar cells 46 (column 5, lines 43-46) and a plurality of wiring members 47 (column 5, lines 45-56) connecting the plurality of solar cells in one direction (corresponding to the horizontal direction of Figs. 6-8).
The solar cell panel of Hanoka comprises a bus ribbon part including a bus ribbon 70 connected to the solar cell string and extending outwards toward a periphery of the solar cell panel (Figs. 6-8, 
The solar cell panel of Hanoka comprises a sealing member surrounding the solar cell string by including a first sealing member 44 positioned on one surface of the solar cell string and a second sealing member 48 positioned on other surface of the solar cell string (Figs. 6-7, column 7, lines 25-35).
The solar cell panel of Hanoka comprises a first cover member 42 positioned on the one surface of the solar cell string on the first sealing member 44 (Figs. 6-8, column 7, lines 20-25).
The solar cell panel of Hanoka comprises a second cover member 50 positioned on the other surface of the solar cell string on the second sealing member 48 (Figs. 6-8, column 7, lines 30-35).
In a part of solar cell panel of Hanoka corresponding to the bus ribbon part (indicated in the inset of Fig. 8 below), at least one of the first sealing member and the second sealing member includes an additional sealing part 64 (indicated in the inset of Fig. 8 below, column 6, lines 50-67) having a thicker thickness than other part of the at least one of the first sealing member and the second sealing member (i.e. a thicker thickness in the vertical direction). 

    PNG
    media_image3.png
    415
    590
    media_image3.png
    Greyscale

This disclosure further teaches the limitations of Claim 5, wherein the additional sealing part 64 is positioned to be spaced apart from an edge of the solar cell panel. In this interpretation, the “solar 
In reference to Claim 2, the inset of Fig. 8 of Hanoka under the rejection of Claim 1 above teaches that the “bus ribbon part” is positioned to overlap at least a part of the solar cell string, because the “bus ribbon part” is considered to include the portion of the string contacting the bus ribbon. Further, the “bus ribbon part” has a portion that is coplanar with the solar cell string, and therefore overlaps the solar cell string when viewed along a horizontal axis of the solar cell string. 
Hanoka further teaches that an insulating member is provided between the solar cell string and the bus ribbon part. This “insulating member” corresponds to the heat shrinkable, electrically insulating tubing 72 that is taught to cover all of the bus ribbon 70, expect the outer portion of the bus ribbon 70 extending outside of the panel (column 8, lines 49-65). Therefore, this “insulating member” is disposed between at least portion of the bus ribbon 70 and a portion of the solar cell string.
 As described above, the “additional sealing part” can be interpreted to be part of either or both of the first and second sealing members, because it is continuous with both of the first and second sealing members. Therefore, Hanoka teaches that “a sealing member disposed opposite to the insulating member among the first and second sealing members has the additional sealing part.”
In reference to Claim 3, the inset of Fig. 8 below teaches that the additional sealing part is positioned to include entirely at least a part in which the bus ribbon part is positioned in the solar cell panel and is formed partially in the solar cell panel. In this interpretation, the solar cell panel is interpreted to include the entirety of the device. 

    PNG
    media_image4.png
    455
    859
    media_image4.png
    Greyscale

In reference to Claim 4, it is the Examiner’s position that, because the “bus ribbon part” can be interpreted to include any region where the bus ribbon is positioned, the “bus ribbon part” can be interpreted to correspond to a portion having a dimension that results in “a ratio of a width of the additional sealing part to a width of the bus ribbon part is 1 to 1.5, and wherein a ratio of a length of the additional sealing part to a length of the bus ribbon part is 1 to 1.5.” Therefore, it is the Examiner’s position that Hanoka meets the limitations of Claim 4.
In reference to Claim 7, Hanoka teaches that the first (42) and second (50) cover members each include a glass substrate (column 7, lines 24-35).  
In reference to Claim 9, Hanoka teaches that the additional sealing part 64 is formed of high density polyethylene (column 6, lines 50-51).
Hanoka additionally teaches that the first 44 and second sealing 48 members are made of ionomers (column 7, lines 25-35).
Therefore, Hanoka teaches that the additional sealing part 64 is formed of a different material from that of “the other part,” (which corresponds to a portion of either the first or second sealing members, per Claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanoka (U.S. Patent 5,733,382).
In reference to Claim 6, Hanoka teaches that the first wiring member 47 has a width (i.e. dimension) of 0.005-0.010 inches (column 5, line 51-55), which corresponds to a width of 127-254 microns.
Therefore, Hanoka teaches the limitations of Claim 6, wherein a first width of the wiring member is approximately 250 μm to 500 μm.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of 250 μm to 500 μm overlaps with the taught range of 127-254 microns.
In reference to Claim 8, Hanoka teaches that the thickness of both the first (44) and second (48) sealing members is 0.005-0.015 inches (column 7, lines 18-20). 
Hanoka teaches that the first wiring member 47 has a width (i.e. dimension) of 0.005-0.010 inches (column 5, line 51-55).
Therefore, the thickness ratio of the sealing member positioned on one side of a solar cell among the plurality of solar cells to a width of the plurality of wiring members 47 is 0.5-3 (corresponding to 0.005/.010 to 0.015/0.005).
Therefore, Hanoka teaches the limitations of Claim 8, wherein a thickness of the sealing member positioned on one side of a solar cell among the plurality of solar cells is two times or less with respect to a 41Attorney Docket No. 1630-1870PUS1 width or a diameter of the plurality of wiring members.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “two times or less” overlaps with the taught range of 0.5-3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721